Citation Nr: 1537329	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty from October 1982 to October 1985, with evidence of membership in a Reserve unit before and after the active duty.  

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from rating actions of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.  

The Veteran's claims files are entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD and depression, is not the result of a disease or injury in active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA to provide certain notice and assistance to claimants in substantiating there claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The veteran must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  38 U.S.C.A. § 5103.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

The appellant was provided with a number of duty to assist type letters over the years.  The first letter was sent to the appellant shortly after he filed his initial claim for benefits.  Since that time, additional VCAA-type letters have been sent to him by the RO.  These letters have contained an extensive discussion of the requirements imposed by the VCAA regarding VA's duty to notify and assist the veteran.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records. 

The Board further notes that the appellant has also undergone psychiatric examinations during the course of this appeal.  The results of those examinations have been included in the claims file for review.  The examinations show that the examiner reviewed the appellant's medical history, including his service treatment records, interviewed and examined the appellant, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The examiner provided definitive opinions with sufficient rationales.  Therefore, the VA examinations and file review are both adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A(d) (West 2014); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations

Service connection will be granted for a disability resulting from diseases or injuries incurred in service.  38 U.S.C.A. § 1110.  Service connected may be granted for a disability diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2014). 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In accordance with 38 U.S.C.A. § 1154(a) (West 2014) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014) does not apply to any condition that have not been recognized as chronic under 38 U.S.C.A. § 1101 (West 2014), 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III.  Facts and Discussion

The appellant has come before the VA asking that service connection be granted for an acquired psychiatric disorder to include PTSD and depression (a depressive disorder not otherwise specified (NOS)).  The appellant initially claimed that his current disorder was caused by or the result of his military service.  He added to his assertions by claiming that his depressive disorder NOS was secondary to or the result of him being sexually assaulted while on active duty.  He wrote that another sailor lured him into the barracks and sexually molested him.  Since that time, the appellant has averred that he has coped with the manifestations produced by the psychiatric disorder through the use of alcohol and drugs.  

The Board first notes that the service medical treatment records are negative for any treatment for any type of psychiatric disorder while he was on active duty.  Moreover, the service records are negative for any findings or suggestions that would indicate that the appellant was sexually assaulted, in some manner, while on active duty.  These same records do not show a change in the appellant's performance of his duties while he was on active duty which might suggest a change in his "well-being" as a result of the purported sexual assault.  

The post-service medical records do show that the appellant has been diagnosed as suffering from a depressive disorder along with alcohol dependence secondary to the depressive disorder.  The post-service medical records also contain two VA psychiatric examinations (with an addendum).  The first examination was accomplished in November 2012.  (The Board notes that the examiner added an addendum to that examination report in December 2012.)  Upon completion of the examination, the doctor indicated that the appellant was suffering from a depressive disorder not otherwise specified.  However, the examiner wrote that the appellant's psychiatric disorder was not due or caused by or related to his military service or any incident therein.  The examiner also noted that the appellant did not begin suffering from any of the manifestations of the disorder until well after he was discharged from service, and that it was the examiner's opinion that the condition was related to post-service factors.  

The PTSD-specific examination was accomplished in July 2013.  Upon finishing the examination, the doctor wrote that the appellant was not suffering from PTSD but was, instead, suffering from a depressive disorder.  Nevertheless, the examiner indicated that the depressive disorder was not due to or the result of or caused by the appellant's military service including any possible sexual trauma the appellant was have experienced while on active duty.  The examiner further suggested that it was unlikely that the appellant was sexually assaulted in service because his records did not show "markers" or "indicators" suggestive of sexual assault.  That is, the absence of personal markers, such as isolation, requests for transfer, changes in relationships, etcetera, made it less likely that the appellant was actually assaulted.  

The only medical opinions concerning a nexis between the appellant's military service and his current disorder are negative.  The service medical treatment records are negative for any findings that would suggest that the appellant began experiencing manifestations of an acquired psychiatric disorder while he was on active duty.  The post-service medical records are negative for any complaints involving a psychiatric disorder within two years of his discharge from service.  Except for the negative medical opinions, there are no other medical opinions or medical evidence of record that would suggest that the appellant's depressive disorder began in service or manifested itself shortly after he was discharged from service.  Moreover, the appellant only reported a continuity of symptoms in conjunction with his new claim for VA compensation.  He has not mentioned anything concerning his purported service-related psychiatric disorder even though he had previously applied for VA compensation benefits for other disorders and disabilities.  Given the amount of contradictory evidence, his reports of continuity are not deemed credible.

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim for benefits.  Absent competent and credible evidence of a nexis between the current disorder and the appellant's military service, the preponderance of the evidence is against the appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  


REMAND

The appellant has also proffered a claim involving bilateral hearing loss.  In conjunction with his claim for benefits, the appellant underwent a VA Audiological Examination in September 2012.  A copy of the examination report is of record.  A further review of the report reveals that the test was found to be "not valid for rating purposes" because the appellant had a "non-organic hearing component".  Although the examiner indicated that the appellant had a non-organic hearing component, the examiner did not provide any additional information concerning this conclusion other than the measurements from the hearing examination suggested a non-organic hearing component.  

The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board believes that such a comment does not provide the VA with adequate reasoning as to why the appellant's hearing levels were not documented in the record nor does it allow for the VA to make a determination as to whether the appellant suffers from an actual hearing disability, even if it is due to non-organic means, that was caused by or the result of military service.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that the examination is inadequate, and that another examination should be accomplished prior to the Board issuing a determination on the merits of the appellant's claim. 

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment received from 2014 to the present for bilateral hearing loss now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2014). 

2.  The RO should then arrange for an audiological examination of the appellant.  The examiner must assess whether the appellant now has the claimed disability and the etiology of any found disability.  The electronic claims folders, including any documents obtained as a result of this Remand should be made available to the examiner for review in conjunction with the examination.  The specific examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found hearing loss is related to or caused by his military service.  It would be helpful if each examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to that examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant concerning the etiology of his purported disability.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  If the examiner once again finds that the appellant suffers from a non-organic hearing component, the examiner must explain in detail what this classification means and why the appellant's hearing levels cannot be measured.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


